Title: To George Washington from Timothy Pickering, 8 February 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Philadelphia Feby 8. 1782
                  
                  I am honoured with your Excellency’s letter of this date respecting the preparations to be made for the next campaign.
                  The reason of my stay at the North River I mentioned in a letter from thence.  As soon as I obtained the returns in that quarter I came away.  A general return is forming, which, from the multiplicity of articles, will be voluminous; but as soon as possible I will complete and lay it before your Excellency.  In the mean time I beg leave to submit to your consideration some things which need not wait the completion of the return: but on which, from their nature & capital importance, an early decision seems requisite.
                  On considering the mode most proper to be adopted in providing ox-teams for the ensuing campaign, the Secretary at War & I were decidedly in favour of purchasing them.  I have since formed the inclosed estimate (No. 1.) shewing the comparative expences of hiring and purchasing the necessary number of oxteams; in which your Excellency will see on what foundation our opinion rested.
                  Tents being the most expensive & essential article of camp equipage, I extracted from the returns then in my hands, the numbers on which we might rely for the ensuing campaign.  The Secretary at War, on a cursory view, supposed these numbers would be sufficient.  The same extract (a copy of which, marked No. 2, is inclosed) shews the  state of the knapsacks, canteens &c. at the times mentioned therein.  On comparing this with my estimate of last year, I think nothing more need be purchased, at least for the present, except knapsacks, canteens and camp kettles.  I was apprehensive that the canteens at Boston in September might afterwards have been transported to Claverac; and they are an article so frequently lost & broken, I concluded with the Secretary at War, that six thousand  more should be procured in Massachusetts, to be brought on by the teams raised for the army; and I sent orders according to my deputy there by him.
                  No. 3. is a return of the public boats in the North River. On the back of it I have noted the number and species of private vessels on the same river, & the amount of their tonnage. But as they have run during the war and been ill repaired, probably not more than half of them will be fit for service the ensuing season.  I procured this information as I thought it might be of use, if a question should arise whether the gun boats and other public vessels there should be repaired.
                  No. 4. Contains the terms on which Mr Sheaf (the superintendant at Wappens Creek) will perform the ship & boatwright’s work therein mentioned.
                  No. 5. is an estimate of a company of Artificers which I apprehend will be necessary in the main army the ensuing campaign.  Should the operations of the army in the state of New York require a greater number, I persuade myself it will be easy to engage them for the occasion.  On the terms stated I find the company may be raised.
                  I left orders with the Commissary of forage to form a magazine sufficient for the posts in the Highlands until the first of May, which if the snow continues I expect will be done.
                  I have contracted with the Smith at Newburgh for all the Smith’s work necessary for the Main army during the next campaign, if I choose to continue the contract so long.  Its continuance will of course depend on the aid which can be derived from the superintendant of finance.  The terms are lower than any smiths in this city will engage on.
                  It was the desire of the Secretary at War that your Excellency’s determination relative to the ox-teams might be by me communicated to him before he should leave Massachusetts.  I have the honour to be with the greatest respect your Excellency’s most obedt servant
                  
                     Tim. Pickering Q.M.G.
                     
                  
               